 

Adverum Biotechnologies, Inc.

1035 O’Brien Drive,

Menlo Park, CA 94025

O: 650.272.6269

 

 

 

 

 



Exhibit 10.1

[gu3r1gee0dk4000001.jpg]

 

February 21, 2019

Thomas Leung

 

Re: Employment Terms for Senior Vice President, Chief Financial Officer

Dear Thomas,

This letter agreement (the “Agreement”) memorializes the employment terms for
your anticipated hire by Adverum Biotechnologies, Inc. (the “Company”) in the
position of Senior Vice President, Chief Financial Officer reporting to Leone
Patterson, Chief Executive Officer. These terms will become effective on April
24, 2019, or on a later date determined by mutual agreement. (as applicable, the
“Hire Date”).

Effective as of the Hire Date, your employment terms will be as follows:

1.Compensation and Benefits.

Your base salary will be $370,000.00 annually ($15,416.67 per pay period),
subject to payroll deductions and all required withholdings, representing
full-time employment with the Company. Your salary will be paid in accordance
with the Company’s standard payroll schedule.

In addition, for each calendar year starting with 2019 you will be eligible to
earn an annual performance bonus with a target bonus amount equal to forty
percent (40%) of your base salary during the bonus year, provided that you are
actively employed from the Hire Date through and including the date of bonus
grants. Your annual bonus will be calculated based on attainment of individual
goals (including corporate and personal objectives) to be determined by the
Company’s management each year. Bonus payments will be in the form of cash and
will be granted entirely at the discretion of the Company’s CEO and Board of
Directors. Any cash bonus payments will be less payroll deductions and all
required withholdings. Your bonus for 2019 may be prorated based on your Hire
Date. In addition to a cash bonus, you may be eligible for an annual equity
grant, provided that you are actively employed with the Company through and
including the date of such annual equity grant. Such equity grant for 2019 may
be prorated based on your Hire Date.

You will be eligible to participate in the Company’s general employee benefits
in accordance with the terms, conditions and limitations of the benefit plans to
the extent such plans have been established by the Company.

2.Incentive Stock Option and Restricted Stock Units grants.

In addition to the compensation and benefits described above, the Company will
grant you 450,000 Stock Options, representing the option to purchase shares of
the Company’s common stock at a price equal to the closing price of the common
stock on the Hire Date. The

 

--------------------------------------------------------------------------------

 

foregoing stock option will be granted outside the Company’s 2014 Equity
Incentive Plan as an inducement grant and will be subject to the standard form
of stock option agreement (the “Option Agreement”), and shall provide that 25%
of the shares vest after twelve (12) months, and the remaining 75% of the shares
vest in equal monthly installments over the following thirty-six (36) months.

3.Confidentiality and Proprietary Information Obligations.

 

(a)

Company Policies and Proprietary Information Agreement. You will be required to
sign the Employee Proprietary Information and Inventions Assignment Agreement
attached hereto as Exhibit A (the “Proprietary Information Agreement”).

 

(b)

Adverse or Outside Business Activities. Throughout your employment with the
Company, you may engage in civic, academic teaching and lectures, and
not-for-profit activities so long as such activities do not interfere with the
performance of your duties hereunder or present a conflict of interest with the
Company. You may not engage in other employment or undertake any other
commercial business activities unless you obtain the prior written consent of
the Company’s CEO. The Company may rescind its consent to your service as a
director of all other corporations or participation in other business or public
activities, if the Company, in its sole discretion, determines that such
activities compromise or threaten to compromise the Company’s reputational or
business interests or conflict with your duties to the Company. In addition,
throughout the term of your employment with the Company, you agree not to,
directly or indirectly, without the prior written consent of the Company, own,
manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, executive, partner, employee, principal, agent, representative,
consultant, licensor, licensee or otherwise with, any business or enterprise
engaged in any business which is competitive with or which is reasonably
anticipated to be competitive with the Company’s business; provided, however,
that you may purchase or otherwise acquire up to (but not more than) one percent
(1%) of any class of securities of any enterprise (but without participating in
the activities of such enterprise) if such securities are listed on any national
or regional securities exchange. You hereby represent and warrant that you have
disclosed previously to the Board all other employment or other commercial
business activities that you already undertake, or intend to undertake (to the
extent currently known by you), during your period of employment with the
Company.

4.No Conflicts.

By signing this Agreement you hereby represent to the Company that, except as
previously disclosed to the Company: (a) your employment with the Company is not
prohibited under any employment agreement or other contractual arrangement; and
(b) you do not know of any conflicts which would restrict your employment with
the Company. You hereby represent that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company, and that you are presently in compliance with such contracts, if any.

 

--------------------------------------------------------------------------------

 

5.At Will Employment; Change in Control and Severance Agreement

Subject only to the benefits described in the Change in Control and Severance
Agreement attached hereto as Exhibit B, your employment relationship with the
Company will be an “at-will” arrangement. This means that either you or the
Company may terminate your employment at any time, with or without cause, and
with or without advance notice. The Company also has the right to reassign you
or change your compensation at any time, with or without cause or advance
notice. This “at-will” employment relationship cannot be changed except in a
written agreement approved by the Company and signed by you and by a duly
authorized officer of the Company.

6.Miscellaneous.

6.1.Conditions of employment.  As required by law, your employment is contingent
upon satisfactory proof of your identity and legal authorization to work in the
United States. Additionally, this offer is contingent upon your completion of
the employment application, verification of your references, satisfactory
completion of a pre-employment background check and execution of the Proprietary
Information Agreement and the Acknowledgment of Business Ethics and Conduct
Guide and Company Policies by or on your first day of employment.

6.2.Entire agreement.  This Agreement, together with your Proprietary
Information Agreement (Exhibit A) and Change in Control and Severance Agreement
(Exhibit B), forms the complete and exclusive statement of your employment
agreement with the Company. The employment terms in this Agreement supersede any
other agreements or promises made to you by anyone, whether oral or written,
concerning your employment terms.

6.3. Succession and assignment.  This Agreement is personal to you and shall not
be assigned by you. Any purported assignment by you shall be null and void from
the initial date of the purported assignment. The Company may assign this
Agreement to any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company. This Agreement shall inure to the benefit of the
Company and permitted successors and assigns.

6.4. Enforceability.  If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination shall not
affect any other provision of this Agreement and the provision in question shall
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law.

6.5. Governing law and jurisdiction.  This Agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the state of California, county of San Mateo. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

6.6. Headings and captions. The captions of the sections of this Agreement are
for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement.

 

--------------------------------------------------------------------------------

 

6.7. No construction against drafter.  Any ambiguity in this Agreement shall not
be construed against either party as the drafter.

6.8. Waiver.  Any waiver of a breach of this Agreement, or rights hereunder,
shall be in writing and shall not be deemed to be a waiver of any successive
breach or rights hereunder.

6.9. Counterparts. This Agreement may be executed in counterparts, which shall
be deemed to be part of one original, and facsimile signatures shall be
equivalent to original signatures.

7. Acknowledgement of Full Understanding.  YOU ACKNOWLEDGE AND AGREE THAT YOU
HAVE FULLY READ, UNDERSTAND AND VOLUNTARILY ENTER INTO THIS AGREEMENT. YOU
ACKNOWLEDGE AND AGREE THAT YOU HAVE HAD AN OPPORTUNITY TO ASK QUESTIONS AND
CONSULT WITH AN ATTORNEY OF YOUR CHOICE BEFORE SIGNING THIS AGREEMENT.

Please sign and date this letter and return it to me by the close of business on
February 25, 2019 in order to confirm your anticipated employment terms as set
forth above.

We look forward to a productive and enjoyable work relationship with you.

 

Sincerely,

Adverum Biotechnologies Inc.:

 

 

__/s/ Leone Patterson________

Leone Patterson

Chief Executive Officer

 

Understood and Accepted:

 

 

__/s/ Thomas Leung ________

Name: Thomas Leung

Date: February 27, 2019

 

 